Woods, C. J.,
delivered tbe opinion of the court.
A careful examination of the authorities referred to by counsel for appellant fails to satisfy us that the compensation of a receiver should be fixed at that sum for which a person possessed of competent qualifications could have been employed by private contract to perform the services rendered in a given case.
A receiver is an officer of the court from which he holds his appointment. He is selected by the court in the exercise of its sound judicial discretion, regard being had to the nature of the services required in each case, the competency of the person to be appointed and the responsibilities he must assume. He is to discharge his duties under the direction of the court appointing him, and may be summarily dealt with for disobedience to or neglect of any orders given him by the court touching the custody and management and control of the estate. Being an officer of the court selected in the manner just indicated, and with reference to the services to be performed, and looking to his competency and his responsibilities, we wholly repudiate the theory of appointment which looks to the selection of any person by private contract, or at public auction, who will undertake the office for the smallest compensation. The office of receiver not being conferrable on any such principle, it would seem to follow that the compensation of the officer could not be determined on such principle likewise. The compensation, like the appointment, is determined by the court in the exercise of its judicial discretion, and not by the result of bidding, even by persons every way competent to discharge the duties of the office.
In allowing the compensation in this state no inflexible rule, indeed, no written rule of legislative requirement, is imposed upon the court. The compensation must be reasonable compensation in view of the facts of each case, and in view of the duties and responsibilities of the receiver. By what means or in what manner the court will arrive at its determination as to what sum is reasonable, no positive rule is to be found, and the court should have the largest liberty of inquiry and ascertainment before actually deciding. In receiverships of that character in which the officer is at once receiver and manager of a business, a gross sum may be allowed as *59specific compensation for services, and with propriety, as we think. In other cases in which the receiver’s duties are confined to the receipt and disbursement of money, the court might wisely refer to the rule and rate of a given percentage in analogous cases, when such percentage is regulated by law, and might properly adopt such rule and rate, if, in its discretion, the same would amount to reasonable compensation. The reasonableness of the compensation is matter exclusively for the determination of the court; the manner and means of exercising that discretion in endeavoring to ascertain what is reasonable must be left largely to such court also.
Has there been an abuse of this discretion in this case ? Is the compensation allowed by the court below grossly excessive, as appellant contends? We unhesitatingly answer both inquiries negatively. In making the allowance here complained of, if the court below had looked only to the case as the records disclosed it, refraining from hearing any evidence to aid it in determining what ivas reasonable compensation, and had made this allowance, we should be constrained to decline to overrule its decree, for the reason that on the record made in the case, and in the absence of the evidence introduced, we are wholly unable to say the compensation was grossly excessive.
But the court below prudently and cautiously took the evidence of three members of the bar as to what would be reasonable compensation for the receiver, and his decree perfectly corresponds with the opinions of these gentlemen.
The compensation appears to be not grossly excessive.

Affirmed.